Case 1:19-cv-02367-ABJ Document16 Filed 09/03/19 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Peter P. Strzok

Plaintiff

vs. Case No.: 1:19-cv-02367-ABJ

Attorney General William F. Barr, in his official capacity; et al.

Defendant(s)
AFFIDAVIT OF SERVICE

I, Vance M. Warren, Sr., a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons in a Civil Action, Civil Cover Sheet, Complaint, Plaintiff's
Motion to Deviate from Local Civil Rule 5.1(c), and Proposed Order Granting Motion to Deviate in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 08/28/2019 at 2:17 PM, I served Jessie K. Liu, U.S. Attorney for the District of Columbia with the Summons in a Civil
Action, Civil Cover Sheet, Complaint, Plaintiff's Motion to Deviate from Local Civil Rule 5.1(c), and Proposed Order Granting
Motion to Deviate at 501 3rd Street, NW, Washington, DC 20001 by serving Cynthia Parker, Agent, authorized to accept service
on behalf of the Attorney General for the District of Columbia.

Cynthia Parker is described herein as:

Gender: Female Race/Skin: Black Age: 63 Weight: 180 Height: 5'2" Hair: Black Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

2 194 | f

Executed On I

 

 

  

Vance M. Warren, Sr.

Client Ref Number:N/A
Job #: 1566945

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CaSase folarcuRRSEABBI DeeaHieenttiO Filed OS/OGHD Haggel Db? 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

PETER P. STRZOK

 

Plaintiff(s)
V.

ATTORNEY GENERAL WILLIAM F. BARR, in his official capacity;
UNITED STATES DEPARTMENT OF JUSTICE; FBI DIRECTOR
CHRISTOPHER A. WRAY, in his official capacity; FEDERAL
BUREAU OF INVESTIGATION, 950 Pennsylvania Avenue, NW,
Washington, DC 20530
Defendant(s)

Civil Action No. 1:19-cv-2367-ABJ

Nee ee Oe fe Ne ee a ae ae a

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Jessie K. Liu

U.S. Attorney for the District of Columbia
555 4th Street, NW

Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are:
Aitan D. Goelman

Zuckerman Spaeder LLP
1800 M Street, NW, Suite 1000
Washington, DC 20036-5807

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGEIA D. CAESAR, CLERK OF COURT

Date. 08/27/2019 /s/Jackie Francis

 

Signature of Clerk or Deputy Clerk

 
